Citation Nr: 1200586	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-28 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to Department of Veterans Affairs compensation under 38 U.S.C.A. § 1151 for a back disability. 

3.  Whether new and material evidence has been received to reopen a service connection claim for sarcoidosis.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from March 1968 to May 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) in Chicago, Illinois.  

In September 2010, the Veteran appointed the Disabled American Veterans as his representative.

In April 2011, the Veteran and his brother testified before the undersigned Veterans Law Judge sitting at the RO in Chicago.  A copy of the hearing transcript is of record and has been reviewed.

In August and October 2010, VA received the Veteran's service connection claims for posttraumatic stress disorder (PTSD) and major depressive disorder, respectively.  See also, December 2010 deferred rating decision.  Thus the issue of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As will be discussed in further detail below, the Board herein reopens the service connection claim for sarcoidosis.  The reopened claim, section 1151 claim for a back disability, and the service connection claim for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2005 rating decision, the RO denied the Veteran's original service connection claim for sarcoidosis of the lungs and hands.

2.   The additional evidence received since the February 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for sarcoidosis.  


CONCLUSION OF LAW

New and material evidence has been received; thus, the claim of entitlement to service connection for sarcoidosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a service connection claim for sarcoidosis.  In this decision, the Board reopens such claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In this case, the Veteran filed an original service connection claim for sarcoidosis of the lungs and hands in 2004.  At that time, the record included service treatment records, VA medical evidence, and private medical evidence.  The Veteran's service treatment records do not show any complaints, treatment, or diagnoses of sarcoidosis; clinical examination of the lungs and chest x-rays were normal on separation examination conducted in May 1970.  A July 1981 private discharge summary report from Presbyterian St. Lukes Hospital indicates that the Veteran was incidentally diagnosed with sarcoidosis in 1980 during a hospital admission.  Subsequent medical evidence to include VA treatment notes show continued diagnoses of sarcoidosis.  In January 2005, the Veteran underwent a VA examination and the examiner opined that it is less likely than not that the Veteran's sarcoidosis is related to his military service.  The examiner noted the Veteran received treatment during service for a rash on the fingers which was probably a fungal infection and not sarcoidosis or a precursor of pulmonary sarcoidosis.  In February 2005, the RO denied the Veteran's service connection claim for sarcoidosis of the lungs and hands.  The Veteran did not timely appeal the February 2005 rating decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

Thereafter, in March 2006, the Veteran requested that his sarcoidosis claim be reopened.  He indicated that sarcoidosis usually strikes between the ages of 20 and 40 and noted that he was treated during service for a constant cough and rash, both of which may have been symptoms of early sarcoidosis.  

As the last final disallowance of the Veteran's service connection claim for sarcoidosis is the February 2005 rating decision, the Board must now determine whether new and material evidence to reopen the claim has been received subsequent to the February 2005 decision.

Evidence received subsequent to the final February 2005 rating decision includes additional VA and private medical evidence, an internet article about sarcoidosis, lay statements, and a hearing transcript.  Significantly, during his April 2011 hearing, the Veteran attributed his sarcoidosis to:  1). exposure and ingestion of contaminated water while stationed at Camp Lejeune (he indicated that he recently received a letter regarding possible exposure to certain contaminants at Camp Lejeune); and 2).  catching frequent colds because he travelled a lot from armory to armory playing basketball.  He stated that he has had a cold ever since service.  These arguments have not yet been considered by the RO/AMC.  The Board refers to a Veterans Benefits Administration (VBA) Fast Letter that was issued in January 2011 regarding consolidation and processing of disability claims based on exposure to contaminated drinking water at Camp Lejeune, North Carolina.  See also VBA Training Letter 11-03 (Revised) dated November 29, 2011.  Moreover, the Veteran is competent to report that he experienced cold symptoms during service and thereafter.  Thus, the Board finds that the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's sarcoidosis claim and raises a reasonable possibility of substantiating the claim.

Accordingly, the Veteran's service connection claimed for sarcoidosis is being reopened; however, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement for service connection for sarcoidosis will be reopened.  To that extent only, the appeal is granted. 


REMAND

A review of the claims files reflects that additional evidentiary development, as outlined in the directives below, is necessary prior to final appellate consideration of the claims.

Sarcoidosis

The Veteran essentially asserts that he developed sarcoidosis as a result of in-service exposure to contaminated water at Camp Lejeune, and/or as a result of catching frequent colds as he travelled from armory to armory while playing basketball.  The Veteran's DD-214 and service treatment records confirm that the Veteran was stationed at Camp Lejeune during his period of active service but it is not clear whether he was stationed there throughout the entire period or whether he had other duty stations.  As such, his service personnel records should be obtained and associated with the claims folder.  This information will help to determine if the Veteran was possibly exposed to contaminated water.  See VBA Fast Letter 11-03 and VBA Training Letter 11-03.  

Moreover, the Board finds that an additional VA medical opinion with regard to the etiology of the Veteran's sarcoidosis is in order, as the newly received statements and testimony must be addressed by a physician.  Although, as indicated, the record contains a 2005 VA medical opinion which addressed the etiology of the Veteran's sarcoidosis, it did not address the newly received testimony regarding claimed exposure to contaminated water at Camp Lejeune, nor does it address the argument that the Veteran's sarcoidosis is a result of frequent colds caught during service.  

§ 1151 Claim

The Veteran is currently diagnosed with a back disability, namely degenerative osteoarthritis with degenerative disc disease and mild spondylosis of the lumbar spine (low back).  See April 2007 x-ray findings and November 2007 VA examination report.

The Veteran attributes his current back disability to injuries incurred while participating in a compensated work therapy (CWT) program at the VA Medical Center in Hines.  38 U.S.C.A. § 1151 provides, in relevant part, as follows: 

(a) Compensation under this chapter shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service- connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

The implementing regulation, 38 C.F.R. § 3.361, provides that in order to determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011). 

Claims based on additional disability due to disability from training and rehabilitation services or CWT program must meet the causation requirements of this paragraph and paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c) (2011). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2011).  To establish that the provision of training and rehabilitation services or a CWT program proximately caused a Veteran's additional disability, it must be shown that the Veteran's participation was an essential activity or function of the training services, or CWT program provided or authorized by VA proximately caused the disability.  38 C.F.R. § 3.361(d)(3).  The Veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. Chapter 31, or as part of a CWT program under 38 U.S.C. § 1718 . Id.  It need not be shown that VA approved that particular activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA approved or authorized.  Id.  

According to the Veteran's § 1151 claim received in April 2007, he stated that he injured his back three times while working in a CWT program at the Hines VAMC.  He stated that the first injury took place in March 2004 while working in the "SPD" warehouse at the VAMC; he explained that he twisted his back after turning too fast with a heavy load on a cart.  He indicated that the second incident took place in "early 2007," at which time he injured his back after picking up a heavy box of books at the request of "Volunteer Service."  Lastly, the Veteran indicated that the third injury took place in April 2007 at the Information Desk located in the VA Hines Building; he stated that he twisted his back while trying to retrieve something from a drawer.  VA treatment notes show injuries to the Veteran's back in March 2004 and April 2007.  

Although the Veteran's participation in CWT program is referenced in his VA medical records, his actual CWT records are not associated with his claims folder.  On remand, these records should be obtained as they are necessary to confirm the Veteran's participation in the CWT program on the days in question and to learn of his assigned job duties.

The Board further finds that an additional VA examination is warranted in conjunction with the section 1151 claim.  In November 2007, the Veteran underwent a VA examination of the spine, and during such examination, he reported an April 2007 back injury, as noted above.  The VA examiner then opined that there is no additional disability that resulted from carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the attending VA personnel or was the result of an event that could not reasonable have been foreseen or anticipated by a competent and prudent health care provide/trainer/examiner.  The examiner further noted that there is no evidence that VA failed to timely diagnose and properly treat the Veteran's claimed disability.  The examiner stated that clinically, the Veteran presented with a muscle strain and that his current diagnoses of arthritis and disc disease are long-standing degenerative conditions that could not have been related to the mild twisting motion that the Veteran claims.    
The Board finds the November 2007 opinion to be inadequate because it only addresses the back injury that occurred in April 2007.  Moreover, the Board finds that additional information regarding the Veteran's assigned duties in the CWT program is needed so as to render a more informed medical opinion.  

Knees 

VA treatment notes dated in 2004 and 2005 show that the Veteran is being followed by the rheumatology clinic on account of his bilateral knee pain.

During his personal hearing conducted in April 2011, the Veteran testified that he injured his knees while playing basketball during service.  He stated that although he experienced pain in both knees at that time, he did not seek medical treatment.  He further indicated that he has had bilateral knee pain ever since his period of active service.  According to an October 2004 VA rheumatology consultation note, the Veteran reported bilateral knee pain since 1970 while playing basketball during service.   In light of the Veteran's report of having injured his knees while playing basketball during service and his reports of continuing knee symptoms since service, the Board finds that a VA examination is necessary to determine the etiology of any currently diagnosed bilateral knee disability.  The record reflects that the Veteran has yet to undergo a VA examination in conjunction with his knee claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable VA to obtain any additional evidence, not already of record, which pertains to his claims.  In connection with the section 1151 claim, contact the Veteran to clarify when in "early 2007" he injured his back.

2.   The sarcoidosis service connection claim should be further adjudicated, at least in part, in accordance with VBA Fast Letter 11-03 issued on January 11, 2011.  See also VBA Training Letter 11-03 issued on November 29, 2011.  

Provide the Veteran an updated letter that notifies him of the information and evidence required for service connection for sarcoidosis, to include claimed exposure to contaminated water at Camp Lejeune and/or exposure to frequent colds during service.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA. 

3.  Obtain and associate with the claims folder the Veteran's service personnel records.  

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's sarcoidosis.  The claims folder should be made available and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should indicate whether the Veteran is currently diagnosed with sarcoidosis and note any and all residuals of such disability.  

The examiner should then opine whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's sarcoidosis (and residuals thereof)  had its onset during his active service or is otherwise related to his service.  The examiner is asked to reconcile the opinion with the Veteran's contentions regarding exposure and ingestion of contaminated water at Camp Lejeune, and catching frequent colds as a result of frequent travel.  Discussion of appropriate studies and medical literature is requested.  The examiner should provide a complete rationale for any opinion provided.

5.  Contact the CWT program at the Hines VAMC and obtain any records pertinent to the Veteran's participation in the program to include between 2004 and 2007, personnel or otherwise.  All efforts to secure these records must be documented in the claims file.  If they cannot be secured the AOJ must address why further efforts would be futile. 

6.  The AOJ is to make an administrative finding regarding whether the Veteran was participating in a CWT program under 38 C.F.R. § 3.361 in March 2004, "early 2007," and April 2007.   

7.  Schedule the Veteran for an appropriate VA examination in conjunction with his section 1151 claim for a back disability.  The claims folder and any newly received records from the CWT program should be made available and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner is asked to determine whether it is as likely as not that the Veteran has additional back disability which was proximately caused by his participation in a VA CWT program in March 2004, "early" 2007, and April 2007.  The Veteran's condition immediately before the beginning of the CWT program upon which the claim is compared to his condition after the program has stopped. 

The examiner is asked to reconcile the opinion with the Veteran's statements, the medical evidence of record, to include a VA "MH Nurse Practitioner Note" dated in March 2004; a VA Emergency Department note dated in April 2007; the November 2007 VA opinion; and any CWT records.  The examiner should provide a complete rationale for any opinion provided.

8.  Schedule the Veteran for an examination to determine the etiology of any currently diagnosed bilateral knee disability.  The claims folder should be made available and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should note any knee disability currently shown and then opine whether it is at least as likely as not that the Veteran has a right and/or left knee disability that is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the reported in-service injury to the knees while playing basketball, as well as the Veteran's report of a continuity of bilateral knee symptoms since service. 

All findings and conclusions should be accompanied by complete rationale and set forth in a legible report. 

9.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and affords them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


